--------------------------------------------------------------------------------

Exhibit 10.1
 
[logo1.gif]
Amendment to Credit Agreement



This agreement is dated as of April 8, 2010, by and between ARI Network
Services, Inc. (the "Borrower") and JPMorgan Chase Bank, N.A. (together with its
successors and assigns the "Bank"). The provisions of this agreement are
effective on the date that this agreement has been executed by ail of the
signers and delivered to the Bank (the "Effective Date").


WHEREAS, the Borrower and the Bank entered into a credit agreement dated July 9,
2004, as amended (if applicable) (the "Credit Agreement"); and


WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth in this agreement;


NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:


1.
DEFINED TERMS. Capitalized terms used in this agreement shall have the same
meanings as in the Credit Agreement, unless otherwise defined in this agreement.



2.
MODIFICATION OF CREDIT AGREEMENT. The Credit Agreement is hereby amended as
follows:



 
2.1
From and after the Effective Date, section 1.1 "Scope" and 1.2 "Facility A (Line
of Credit)" of the Credit Agreement are hereby amended and restated as follows:



1.1             Scope. This agreement governs Facility A, and, unless otherwise
agreed to in writing by the Bank and the Borrower or prohibited by any Legal
Requirement (as hereafter defined), governs the Credit Facilities as defined
below. Advances under any Credit Facilities shall be subject to the procedures
established from time to time by the Bank. Any procedures agreed to by the Bank
with respect to obtaining advances, including automatic loan sweeps, shall not
vary the terms or conditions of this agreement or the other Related Documents
regarding the Credit Facilities.


1.2             Facility A (Line of Credit). The Bank has approved a credit
facility to the Borrower in the principal sum not to exceed $2,000,000.00 in the
aggregate at any one time outstanding ("Facility A"). Credit under Facility A
shall be repayable as set forth in a Line of Credit Note dated April 8, 2010,
and any renewals, modifications, extensions, rearrangements, restatements
thereof and replacements or substitutions therefor.


Non Usage Fee. The Borrower shall pay to the Bank a non-usage fee calculated on
the average daily unused portion of Facility A at a rate of 0.25% per annum,
payable in arrears within fifteen (15) days of the end of each calendar quarter
for which the fee is owing. The Bank may begin to accrue the foregoing fee on
the date the Borrower signs or otherwise authenticates this agreement.


 
2.2
From and after the Effective Date, the following are hereby added to section 2.
Definitions of the Credit Agreement as follows:



2.12           "Collateral" means all Property, now or in the future subject to
any Lien in favor of the Bank, securing or intending to secure, any of the
Liabilities.


2.13           "Control" as used with respect to any Person, means the power to
direct or cause the direction of, the management and policies of that Person,
directly or indirectly, whether through the ownership of Equity Interests, by
contract, or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto.

 
 

--------------------------------------------------------------------------------

 

2.14           "Equity Interests" means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.


2.15           "Equity Owner" means a shareholder, partner, member, holder of a
beneficial interest in a trust or other owner of any Equity Interests.


2.16           "GAAP" means generally accepted accounting principles in effect
from time to time in the United States of America, consistently applied.


2.17           "Legal Requirement" means any law, ordinance, decree,
requirement, order, judgment, rule, regulation (or interpretation of any of the
foregoing) of any foreign governmental authority, the United States of America,
any state thereof, any political subdivision of any of the foregoing or any
agency, department, commission, board, bureau, court or other tribunal having
jurisdiction over the Bank, any Pledgor or any Obligor or any of its
Subsidiaries or their respective Properties or any agreement by which any of
them is bound.


2.18           "Liabilities" means all indebtedness, liabilities and obligations
of every kind and character of the Borrower to the Bank, whether the
obligations, indebtedness and liabilities are individual, joint and several,
contingent or otherwise, now or hereafter existing, including, without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.


2.19           "Lien" means any mortgage, deed of trust, pledge, charge,
encumbrance, security interest, collateral assignment or other lien or
restriction of any kind.


2.20           "Obligor" means any Borrower, guarantor, surety, co-signer,
endorser, general partner or other Person who may now or in the future be
obligated to pay any of the Liabilities.


2.21           "Person" means any individual, corporation, partnership, limited
liability company, joint venture, joint stock association, association, bank,
business trust, trust, unincorporated organization, any foreign governmental
authority, the United States of America, any state of the United States and any
political subdivision of any of the foregoing or any other form of entity.


2.22           "Pledgor" means any Person providing Collateral.


2.23           "Property" means any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.


2.24           "Rate Management Transaction" means any transaction (including an
agreement with respect thereto) that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap,
equity or equity index option, bond option, interest rate option, foreign
exchange transaction, cap transaction, floor transaction, collar transaction,
forward transaction, currency swap transaction, cross-currency rate swap
transaction, currency option, derivative transaction or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.


2.25           "Related Documents" means this agreement, the Notes, applications
for letters of credit, all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with this agreement or with any of the Liabilities.

 
2

--------------------------------------------------------------------------------

 

3.
RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and the
Credit Agreement shall remain in full force and effect as modified by this
agreement.



4.
BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and warrants
that (a) the representations and warranties contained in the Credit Agreement
are true and correct in all material respects as of the date of this agreement,
(b) no condition, event, act or omission which could constitute a default or an
event of default under the Credit Agreement, as modified by this agreement, or
any other Related Document exists, and (c) no condition, event, act or omission
has occurred and is continuing that with the giving of notice, or the passage of
time or both, would constitute a default or an event of default under the Credit
Agreement, as modified by this agreement, or any other Related Document.



5.
FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, both
before and after judgment, including legal fees incurred by the Bank in the
preparation, consummation, administration and enforcement of this agreement.



6.
EXECUTION AND DELIVERY. This agreement shall become effective only after it is
fully executed by the Borrower and the Bank, and the Bank shall have received
from the Borrower the following documents: Line of Credit Note in amount of
$2,000,000.00.



7.
ACKNOWLEDGEMENTS OF BORROWER / RELEASE. The Borrower acknowledges that as of the
date of this agreement it has no offsets with respect to all amounts owed by the
Borrower to the Bank arising under or related to the C edit Agreement, as
modified by this agreement, or any other Related Document on or prior to the
date of this agreement. The Borrower fully, finally and forever releases and
discharges the Bank, its successors and assigns and their respective directors,
officers, employees, agents and representatives (each a "Bank Party") from any
and all claims, causes of action, debts, demands and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of any Bank Party related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit
Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank's part to grant other or
future agreements, should any be requested.



8.
INTEGRATION, ENTIRE AGREEMENT, CHANGE, DISCHARGE, TERMINATION, OR WAIVER. The
Credit Agreement, as modified by this agreement, and the other Related Documents
contain the complete understanding and agreement of the Borrower and the Bank in
respect of the Credit Facilities and supersede all prior understandings and
negotiations. If any one or more of the obligations of the Borrower under this
agreement or the Credit Agreement, as amended by this agreement, is invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired, and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
the obligations of the Borrower under this agreement, the Credit Agreement, as
modified by this agreement, or any other Related Document in any other
jurisdiction. No provision of the Credit Agreement, as modified by this
agreement, or the other Related Documents, may be changed, discharged,
supplemented, terminated, or waived except in a writing signed by the party
against whom it is being enforced.



9.
Governing Law and Venue. This agreement shall be governed by and construed in
accordance with the laws of the State of Wisconsin (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Wisconsin, as the
Bank in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Wisconsin is not a
convenient forum or the proper venue for any such suit, action or proceeding.



10.
NOT A NOVATION. This agreement is a modification only and not a novation. Except
as expressly modified by this agreement, the Credit Agreement, any other Related
Documents, and all the terms and conditions thereof, shall be and remain in full
force and effect with the changes herein deemed to be incorporated therein. This
agreement is to be considered atached to the Credit Agreement and made a part
thereof. This agreement shall not release or affect the liability of any
guarantor of any promissory note or credit facility executed in reference to the
Credit Agreement or release any owner of collateral granted as security for the
Credit Agreement. The validity, priority and enforceability of the Credit
Agreement shall not be impaired hereby. To the extent that any provision of this
agreement conflicts with any term or condition set forth in the Credit
Agreement, or any other Related Documents, the provisions of this agreement
shall supersede and control. The Bank expressly reserves all rights against all
parties to the Credit Agreement and the other Related Documents.


 
3

--------------------------------------------------------------------------------

 
 
11.
TIME IS OF THE ESSENCE. Time is of the essence under this agreement and in the
performance of every term, covenant and obligation contained herein.






 
Borrower:
             
ARI Network Services, Inc.
          By: /s/ Brian Dearing       Brian E. Dearing       Printed Name
Title
         
Date Signed:  
April 15, 2010
 

 



 
Bank:
             
JPMorgan Chase Bank, N.A.
          By: /s/ J. Anthony U. Sartill       J. Anthony U. Sartill
(illegible)
    Printed Name
Title
         
Date Signed:  
April 15, 2010
 


 
4

--------------------------------------------------------------------------------

 

Board Resolution
V1.2_08_28_08
Name of the Company
ARI Network Services, Inc.
 
Updated FULL Legal Name as appearing In Corporate Documents
Date of Board Meeting
 



By my signature below, I hereby certify that the following Is a true extract of
the minutes of a meeting of the board of directors of the Company which was duly
called and held on the date specified above and at which a duly qualified quorum
was present throughout and entitled to vote;


The directors reviewed a copy of the Account Terms and Account Application Forms
and related documents (the "Documents") provided by JPMorgan Chase Bank N.A.,
Its branches and/or Its subsidiaries and affiliates (collectively, the "Bank")
selling out the terms and conditions which will apply to the establishment,
operation end maintenance of account(s)(the "Account(a)") with the Bank, and the
provision by the Bank and use by the Company of any services related to the
Accounts which shall be subject to separate terms as applicable (the
"Services').


After due and careful consideration of the Documents, IT WAS RESOLVED that the
Documents be and they are hereby approved and that the signatories holding the
positions mentioned below (or any other persons holding such positions In the
future) are hereby individually (unless otherwise Indicated below) authorized on
behalf of the Company to (i) sign and deliver the Documentation and any document
necessary or desirable to be executed in connection with such Documents; (ii)
open any Accounts and request any Services which they consider necessary or
desirable for the Company for the purpose of its business, and execute
documentation thereto on behalf of the Company, (iii) authorize the operation of
such Accounts by manual and electronic means Including the use of the Services
and (iv) delegate authority to such persons as (hey consider appropriate to
operate and act In relation to the Account(s) and Services Jointly or severally,
subject to satisfactory documentation having been provided to the Bank:


Name
Position Held
Signature
Special
Instructions/Limits
Roy Olivier
President, CEO
/s/ Roy Olivier
         
Darin Janecek
VP Finance
/s/ Darin Janecek
         
Brian Dearing
Chief Corporate Development and Strategy Officer, Interim CFO
/s/ Brian Dearing
                                 



The above resolutions were adopted In accordance with all requirements of law
and of the Company's organizational documents, have been entered upon the
regular minute books of the Company, have not been modified and will continue in
full force and effect until the Bank receives written notice from the Company
revoking or modifying the same and has had a reasonable opportunity to act on
it.


Signature of Company Secretary, Director or other Certifying Officer(s)
/s/ Brian Dearing

Print Name
Brian Dearing
Date 4/15/10
 





PN: 276849 DOC ID: 5
Mar, 31, 2010
Page 9 of 23


 
 

--------------------------------------------------------------------------------

 


[INSERT “logo1.jpg” HERE
Line of Credit Note





$2,000,000.00
Date: April 8, 2010


Promise to Pay. On or before June 30, 2012, for value received, ARI Network
Services, Inc. (the "Borrower") promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 111 E. Wisconsin Ave, Milwaukee, WI 53202 (the "Bank") or
order, in lawful money of the United States of America, the sum of Two Million
and 00/100 Dollars ($2,000,000.00) or so much thereof as may be advanced and
outstanding, plus interest on the unpaid principal balance computed on the basis
of the actual number of days elapsed in a year of 360 days at the rate of 1.00%
per annum (the "Applicable Margin") above the CB Floating Rate (the interest
rate of this Note on any day is referred to herein as the "Note Rate"), and at
the rate of 3.00% per annum above the Note Rate, at the Bank's option, upon the
occurrence of any default under this Note, whether or not the Bank elects to
accelerate the maturity of this Note, from the date such increased rate is
imposed by the Bank.


In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.


Interest will be computed on the unpaid principal balance from the date of each
borrowing.


Until maturity, the Borrower will pay consecutive monthly installments of
interest only commencing May 9, 2010.


The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank's
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day. Payments shall be allocated among principal, interest and fees at the
discretion of the Bank unless otherwise agreed or required by applicable law.
Acceptance by the Bank of any payment that is less than the payment due at that
time shall not constitute a waiver of the Bank's right to receive payment in
full at that time or any other time.


Authorization for Direct Payments (ACH Debits). To effectuate any payment due
under this Note or under any other Related Documents, the Borrower hereby
authorizes the Bank to initiate debit entries to Account Number 660612953 at the
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until the Bank has received
written notification of its termination in such time and in such manner as to
afford the Bank a reasonable opportunity to act on it. The Borrower represents
that the Borrower is and will be the owner of all funds in such account. The
Borrower acknowledges: (1) that such debit entries may cause an overdraft of
such account which may result in the Bank's refusal to honor items drawn on such
account until adequate deposits are made to such account; (2) that the Bank is
under no duty or obligation to initiate any debit entry for any purpose; and (3)
that if a debit is not made because the above-referenced account does not have a
sufficient available balance, or otherwise, :he payment may be late or past due.


Late Fee. Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge. The Borrower agrees
to pay and stipulates that five percent (5.00%) of the total payment due is a
reasonable amount for a late payment charge. The Borrower shall pay the late
payment charge upon demand by the Bank or, if billed, within the time specified.


Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that no advance shall be used for any personal, family or household
purpose. The proceeds of the loan shall be used only for the Borrower's working
capital purposes and to refinance the Borrower's indebtedness to the Bank.


Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower's obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank. Until the earliest to
occur of maturity, any default, event of default, or any event that would
constitute a default or event of default but for the giving of notice, the lapse
of time or both, the Borrower may borrow, pay down and reborrow under this Note
subject to the terms of the Related Documents.


General Definitions. As used in this Note, the following terms have the
following respective meanings:

 
 

--------------------------------------------------------------------------------

 

1.
"Adjusted One Month LIBOR Rate" means, for any day, the sum of (i) 2.50% per
annum plus (ii) the quotient of (a) the interest rate determined by the Bank by
reference to the Page to be the rate at approximately 11:00 a.m. London time, on
such date or, if such date is not a Business Day, on the immediately preceding
Business Day for dollar deposits with a maturity equal to one (1) month divided
by (b) one minus (he Reserve Requirement (expressed as a decimal) applicable to
dollar deposits in the London interbank market with a maturity equal to one (1)
month.



2.
"Affiliate" means any Person which, directly or indirectly, Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.



3.
"Business Day" means (i) with respect to the Adjusted One Month LIBOR Rate, a
day (other than a Saturday or Sunday) on which banks generally are open in
Wisconsin and/or New York for the conduct of substantially all of their
commercial lending activities and on which dealings in United States dollars are
carried on in the London interbank market and (ii) for all other purposes, a day
other than a Saturday, Sunday or any other day on which national banking
associations are authorized to be closed



4.
"CB Floating Rate" means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.



5.
"Collateral" means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Liabilities.



6.
"Control" as used with respect to any Person, means the power to direct or cause
the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. "Controlling" and "Controlled" have meanings correlative thereto.



7.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.



8.
"GAAP" means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.



9.
"Liabilities" means all debts, obligations, and liabilities of every kind and
character of the Borrower, whether individual, joint and several, contingent or
otherwise, now or hereafter existing in favor of the Bank, including without
limitation, all liabilities, interest, costs and fees, arising under or from any
note, open account, overdraft, credit card, lease, Rate Management Transaction,
letter of credit application, endorsement, surety agreement, guaranty,
acceptance, foreign exchange contract or depository service contract, whether
payable to the Bank or to a third party and subsequently acquired by the Bank,
any monetary obligations (including interest) incurred or accrued during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceedings, regardless of whether allowed or allowable in such proceeding, and
all renewals, extensions, modifications, consolidations, rearrangements,
restatements, replacements or substitutions of any of the foregoing.



10.
"Lien" means any mortgage, deed of trust, pledge, charge, encumbrance, security
interest, collateral assignment or other lien or restriction of any kind.



11.
"Obligor" means any Borrower, guarantor, surety, co-signer, endorser, general
partner or other Person who may now or in the future be obligated to pay any of
the Liabilities.



12.
"Page" means Reuters Screen LIBOR01, formerly known as Page 3750 of the
Moneyline Telerate Service (together with any successor or substitute, the
"Service") or any successor or substitute page of the Service providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by the Bank from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market.



13.
"Person" means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.


 
2

--------------------------------------------------------------------------------

 

14.
"Pledgor" means any Person providing Collateral.



15.
"Prime Rate" means the rate of interest per annum announced from time to time by
the Bank as its prime rate. The Prime Rate is a variable rate and each change in
the Prime Rate is effective from and including the date the change is announced
as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE THE BANK'S
LOWEST RATE.



16.
"Property" means any interest in any kind of property or asset, whether real,
personal or mixed, tangible or intangible.



17.
"Rate Management Transaction" means any transaction (including an agreement with
respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.



18.
"Regulation D" means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.



19.
"Reserve Requirement" means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.



20.
"Related Documents" means this Note, all loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, and any other instrument or document
executed in connection with this Note or in connection with any of the
Liabilities.



21.
"Subsidiary" means, as to any particular Person (the "parent"), a Person the
accounts of which would be consolidated with those of the parent in the parent's
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.



Bank's Right of Setoff. The Borrower grants to the Bank a security interest in
the Deposits, and the Bank is authorized to setoff and apply, all Deposits,
Securities and Other Property, and Bank Debt against any and all Liabilities.
This right of setoff may be exercised at any time and from time to time after
the occurrence of any default, without prior notice to or demand on the Borrower
and regardless of whether any Liabilities are contingent, unmatured or
unliquidated. In this paragraph: (a) the term "Deposits" means any and all
accounts and deposits of the Borrower (whether general, special, time, demand,
provisional or final) at any time held by the Bank (including all Deposits held
jointly with another, but excluding any IRA or Keogh Deposits, or any trust
Deposits in which a security interest would be prohibited by law); (b) the term
"Securities and Other Property" means any and all securities and other personal
property of the Borrower in the custody, possession or control of the Bank,
JPMorgan Chase & Co. or their respective Subsidiaries and Affiliates (other than
Property held by the Bank in a fiduciary capacity); and (c) the term "Bank Debt"
means all indebtedness at any time owing by the Bank, to or for the credit or
account of the Borrower and any claim of the Borrower (whether individual, joint
and several or otherwise) against the Bank now or hereafter existing.


Representations by Borrower. The Borrower represents and warrants that each of
the following is and will remain true and correct until the later of maturity or
the date on which all Liabilities evidenced by this Note are paid in full: (a)
the execution and delivery of this Note and the performance of the obligations
it imposes do not violate any law, conflict with any agreement by which it is
bound, or require he consent or approval of any other Person; (b) this Note is a
valid and binding agreement of the Borrower, enforceable according to its terms,
except as may be limited by bankruptcy, insolvency or other laws affecting the
enforcement of creditor's rights generally and by general principles of equity;
(c) all balance sheets, profit and loss statements, other financial statements
and applications for credit furnished to the Bank in connection with the
Liabilities are accurate and fairly reflect the financial condition of the
Persons to which they apply on their effective dates, including contingent
liabilities of every type, which financial condition has not materially and
adversely changed since those dates; and, if the Borrower is not a natural
Person: (i) it is duly organized, validly existing and in good standing under
the laws of the state where it is organized and in good standing in each state
where it is doing business; and (ii) the execution and delivery of this Note and
the performance of the obligations it imposes (A) are within its powers and have
been duly authorized by all necessary action of its governing body, and (B) do
not contravene the terms of its articles of incorporation or organization, its
by-laws, regulations or any partnership, operating or other agreement governing
its organization and affairs.

 
3

--------------------------------------------------------------------------------

 

Events of Default/Acceleration. If any of the following events occurs, this Note
shall become due immediately, without notice, at the Bank's opt on:


1.
Any Obligor fails to pay when due any of the Liabilities or any other debt to
any Person, or any amount payable with respect to any of the Liabilities, or
under this Note, any other Related Document, or any agreement or instrument
evidencing other debt to any Person.

2.
Any Obligor or any Pledgor: (a) fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Related
Documents; (b) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (c) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (d) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by the Related Documents) and the effect of such default will allow
the creditor to dec are the debt due before its stated maturity.

3.
In the event (a) there is a default under the terms of any Related Document, (b)
any Obligor terminates or revokes or purports to terminate or revoke its
guaranty or any Obligor's guaranty becomes unenforceable in whole or in part,
(c) any Obligor fails to perform promptly under its guaranty, or (d) any Obligor
fails to comply with, or perform under any agreement, now or hereafter in
effect, between the Obligor and the Bank, or any Affiliate of the Bank or their
respective successors and assigns.

4.
There is any loss, theft, damage, or destruction of any Collateral having an
aggregate fair market value in excess of $100,000.00 not covered by insurance.

5.
Any event occurs that would permit the Pension Benefit Guaranty Corporation to
terminate any employee benefit plan of any Obligor or any Subsidiary of any
Obligor.

6.
Any obligor or any of its Subsidiaries or any Pledgor: (a) becomes insolvent or
unable to pay its debts as they become due; (b) makes an assignment for the
benefit of creditors; (c) consents to the appointment of a custodian, receiver,
or trustee for itself or for a substantial part of its Property; (d) commences
any proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws; (e) conceals or removes any of its Property, with intent to
hinder, delay or defraud any of its creditors; (f) makes or per nits a transfer
of any of its Property, which may be fraudulent under any bankruptcy, fraudulent
conveyance or similar law; or (g) makes a transfer of any of its Property to or
for the benefit of a creditor at a time when other creditors similarly situated
have not been paid.

7.
A custodian, receiver, or trustee is appointed for any Obligor or any of its
Subsidiaries or any Pledgor or for a substantial part of their respective
Property.

8.
Any Obligor or any of its Subsidiaries, without the Bank's written consent: (a)
liquidates or is dissolved; (b) merges or consolidates with any other Person;
(c) leases, sells or otherwise conveys a material part of its assets or business
outside the ordinary course of its business; (<l) leases, purchases, or
otherwise acquires a material part of the assets of any other Person, except in
the ordinary course of its business; or (e) agrees to do any of the foregoing;
provided, however, that any Subsidiary of an Obligor may merge or consolidate
with any other Subsidiary of that Obligor, or with the Obligor, so long as the
Obligor is the survivor.

9.
Proceedings are commenced under any bankruptcy, reorganization, liquidation, or
similar laws against any Obligor or any of its Subsidiaries or any Pledgor and
remain undismissed for thirty (30) days after commencement; or any Obligor or
any of its Subsidiaries or any Pledgor consents to the commencement of those
proceedings.

10.
Any judgment is entered against any Obligor or any of its Subsidiaries, or any
attachment, seizure, sequestration, levy, or garnishment is issued against any
Property of any Obligor or any of its Subsidiaries or of any Pledgor or any
Collateral.

11.
Any individual Obligor or Pledgor dies, or a guardian or conservator is
appointed for any individual Obligor or Pledgor or all or . any portion of their
respective Property, or the Collateral.

12.
Any material adverse change occurs in: (a) the reputation, Property, financial
condition, business, assets, affairs, prospects, liabilities, or operations of
any Obligor or any of its Subsidiaries; (b) any Obligor's or Pledgor's ability
to perform its obligations under the Related Documents; or (c) the Collateral.



Cure Periods. Except as expressly provided to the contrary in this Note or any
of the other Related Documents, the Bank shall not exercise its option to
accelerate the maturity of this Note upon the occurrence of a default unless the
default has not been fully cured (i) within five (5) days after its occurrence,
if the condition, event or occurrence giving rise to such default can be cured
by the payment of money, or (ii) within thirty (30) days after its occurrence,
if the condition, event or occurrence giving rise to such default is of a nature
that it can be cured only by means other than the payment of money.


Provided, however, that the Borrower shall have no cure rights if the condition,
event or occurrence giving rise to the default: (a) is described in any of
clauses 3(b), (6), (7), (8), (9), or (11) above or (b) constitutes a breach of
any covenant in any of the Related Documents prohibiting the sale or transfer of
(i) any assets of any Borrower, Mortgagor, Pledgor, Debtor, Assignor, Trustor or
any similar pledging or borrowing party or (ii) any of the Collateral; or (c)
during the twelve (12) month period immediately preceding the occurrence of the
default, either (i) the same default has occurred or (ii) three (3) or more
other defaults of any nature have occurred. Notwithstanding the existence of any
cure period, the Bank shall have no obligation to extend credit governed by this
Note, whether by advance, disbursement of a loan or otherwise after the
occurrence of any default or event which with the giving of notice or the
passage of time or both could become a default or during any cure period. The
inclusion of any cure period in this Note shall have no bearing on the due dates
for payments under any of the Related Documents, whether for purposes of
calculating late payment charges or otherwise.

 
4

--------------------------------------------------------------------------------

 

Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement, in equity or otherwise. The Bank is authorized to cause all or
any part of the Collateral to be transferred to or registered in its name or in
the name of any other Person, with or without designating the capacity of that
nominee. Without limiting any other available remedy, the Borrower is liable for
any deficiency remaining after disposition of any Collateral. The Borrower is
liable to the Bank for all reasonable costs and expenses of every kind incurred
(or charged by internal allocation) in connection with the negotiation,
preparation, execution, filing, recording, modification, supplementing and
waiver of this Note or the other Related Documents and the making, servicing and
collection of this Note or the other Related Documents and any other amounts
owed under this Note or the other Related Documents, both before and after
judgment, including without limitation reasonable attorneys' fees and court
costs. These costs and expenses include without limitation any costs or expenses
incurred by the Bank in any bankruptcy, reorganization, insolvency or other
similar proceeding.


Waivers. Each Obligor waives: (a) to the extent not prohibited by law, all
rights and benefits under any laws or statutes regarding sureties, as may be
amended; (b) any right to receive notice of the following matters before the
Bank enforces any of its rights: (i) the Bank's acceptance of this Note, (ii)
any credit that the Bank extends to the Borrower, (iii) the Borrower's default,
(iv) any demand, diligence, presentment, dishonor and protest, or (v) any action
that the Bank takes regarding the Borrower, anyone else, any Collateral, or any
of the Liabilities, that it might be entitled to by law, under any other
agreement, in equity or otherwise; (c) any right to require the Bank to proceed
against the Borrower, any other Obligor, or any Collateral, or pursue any remedy
in the Bank's power to pursue; (d) any defense based on any claim that any
endorser's or other Obligor's obligations exceed or are more burdensome than
those of the Borrower; e) the benefit of any statute of limitations affecting
liability of any endorser or other Obligor or the enforcement hereof; (f) any
defense arising by reason of any disability or other defense of the Borrower or
by reason of the cessation from any cause whatsoever (other than payment in
full) of the obligation of the Borrower for the Liabilities; and (g) any defense
based on or arising out of any defense that the Borrower may have to the payment
or performance of the Liabilities or any portion thereof. Each Obligor consents
to any extension or postponement of time of its payment without limit as to the
number or period, to any substitution, exchange or release of all or any part of
the Collateral, to the addition of any other Person, and to the release or
discharge of, or suspension of any rights and remedies against, any Obligor. The
Bank may waive or delay enforcing any of its rights without losing them. Any
waiver affects only the specific terms and time period stated in the waiver. No
modification or waiver of any provision of this Note i; effective unless it is
in writing and signed by the Person against whom it is being enforced.


Cooperation. The Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the Collateral including actions, proceedings, motions, orders,
agreements or other matters relating to relief from automatic stay, abandonment
of Property, use of cash Collateral and sale of (he Collateral free and clear of
all Liens.


Rights of Subrogation. Each Obligor waives and agrees not to enforce any rights
of subrogation, contribution or indemnification that it may have against the
Borrower, any other Obligor, or the Collateral, until the Borrower and such
Obligor have fully performed all their obligations to the Bank, even if those
obligations are not covered by this Note.


Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Note,
and all or any part of the payment or transfer is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be
transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other Person, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a "Preferential
Payment"), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities lave been paid in full and
whether or not the Bank is in possession of this Note, or whether the Note has
been marked paid, released or canceled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made.


Governing; Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Wisconsin (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligation; under this Note may be brought by the Bank in
any state or federal court located in the State of Wisconsin, as the Bank in its
sole discretion may elect. By the execution and delivery of this Note, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Wisconsin is not a convenient
forum or the proper venue for any such suit, action or proceeding.


Renewal and Extension. This Note is given in replacement, renewal and/or
extension of, but not in extinguishment of the indebtedness evidenced by, that
Line of Credit Note dated July 9, 2004 executed by the Borrower in the original
principal amount of Five Hundred Thousand and 00/100 Dollars ($500,000.00),
including previous renewals or modifications thereof, if any (the "Prior Note"
and together with all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed in
connection with (he Prior Note, the "Prior Related Documents"), and is not a
novation thereof. All interest evidenced by the Prior Note shall continue to be
due and payable until paid. The Borrower fully, finally, and forever releases
and discharges the Bank and its successors, assigns, directors, officers,
employees, agents, and representatives (each a "Bank Party") from any and all
causes of action, claims, debts, demands, and liabilities, of whatever kind or
nature, in law or equity, of the Borrower, whether now known or unknown to the
Borrower (i) in respect of the Liabilities evidenced by the Prior Note and the
Prior Related Documents, or of the actions or omissions of any Bank Party in any
manner related to the Liabilities evidenced by the Prior Note or the Prior
Related Documents and (ii) arising from events occurring prior to the date of
this Note. If applicable, all Collateral continues to secure the payment of this
Note and the Liabilities. The provisions of this Note are effective on the date
that this Note has been executed by all of the signers and delivered to the
Bank.

 
5

--------------------------------------------------------------------------------

 

Inability to Determine Interest Rate. If the Bank determines on any day that
quotations of interest rates for the relevant deposits referred to in the
definition of Adjusted One Month LIBOR Rate are not being provided for purposes
of determining the interest rate on any advance on any day, then each advance
evidenced by this Note shall bear interest at the Prime Rate plus the Applicable
Margin until the Bank determines that quotations of interest rates for the
relevant deposits referred to in the definition of Adjusted One Month LIBOR Rate
are being provided.


Miscellaneous. If more than one Borrower executes this Note: (i) each Borrower
is liable jointly and severally for the Liabilities evidenced by this Note; (ii)
the term "Borrower" means any one or more of them; and (iii) the receipt of
value by any one of them constitutes the receipt of value by the others. This
Note binds the Borrower and its successors, and benefits the Bank, its
successors and assigns. Any reference to the Bank includes any holder of this
Note. This Note is subject to that certain Credit Agreement by and between the
Borrower and the Bank, dated July 9, 2004, and all amendments, restatements and
replacements thereof (the "Credit Agreement") to which reference is hereby made
for a more complete statement of the terms and conditions under which the loan
evidenced hereby is made and is to be repaid. The terms and provisions of the
Credit Agreement are hereby incorporated and made a part hereof by this
reference thereto with the same force and effect as if set forth at length
herein. No reference to the Credit Agreement and no provisions of this Note or
the Credit Agreement shall alter or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on this Note as
herein prescribed. Capitalized terms not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. Section headings are
for convenience of reference only and do not affect the interpretation of this
Note. Any notices and demands under or related to this Note shall be in writing
and delivered to the intended party at its address stated herein, and if to the
Bank, at its main office if no other address of the Bank is specified herein, by
one of the following means: (a) by hand; (b) by a nationally recognized
overnight courier service; or (c) by certified mail, postage prepaid, with
return receipt requested. Notice shall be deemed given: (a) upon receipt if
delivered by hand; (b) on the Delivery Day after the day of deposit with a
nationally recognized courier service; or (c) on the third Delivery Day after
the notice is deposited in the mail. "Delivery Day" means a day other than a
Saturday, a Sunday, or any other day on which national banking associations are
authorized to be closed. Any party may change its address for purposes of the
receipt of notices and demands by giving notice of such change in he manner
provided in this provision. This Note and the other Related Documents embody the
entire agreement between the Borrower and the Bank regarding the terms of the
loan evidenced by this Note and supercede all oral statements and prior writings
relating to that loan. No delay on the part of the Bank in the exercise of any
right or remedy waives that right or remedy. No single or partial exercise by
the Bank of any right or remedy precludes any other future exercise of it or the
exercise of any other right or remedy. No waiver or indulgence by the Bank of
any default is effective unless it is in writing and signed by the Bank, nor
shall a waiver on one occasion bar or waive that right on any future occasion.
The rights of the Bank under this Note and the other Related Document: are in
addition to other rights (including without limitation, other rights of setoff)
the Bank may have contractually, by law, in equity or otherwise, all of which
are cumulative and hereby retained by the Bank, If any provision of this Note
cannot be enforced, the remaining portions of this Note shall continue in
effect. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
this Note or the Related Documents to JPMorgan Chase & Co., or any of its
Subsidiaries or Affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Bank. Time is
of the essence under this Note and in the performance of every term, covenant
and obligation contained herein.


Government Regulation. The Borrower shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits the Bank from making any advance or extension of credit to
the Borrower or from otherwise conducting business with the Borrower, or (b)
fail to provide do documentary and other evidence of the Borrower's identity as
may be requested by the Bank at any time to enable the Bank to verify the
Borrowers identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.


USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

 
6

--------------------------------------------------------------------------------

 

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if the Borrower is an individual, the Bank will ask
for the Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow the Bank to identify the
Borrower, and if the Borrower is not an individual, the Bank will ask for the
Borrower's name, taxpayer identification number, business address, and, other
information that will allow the Bank to identify the Borrower. The Bank may also
ask, if the Borrower is an individual, to see the Borrower's driver's license or
other identifying documents, and if the Borrower is not an individual, to see
the Borrower's legal organizational documents or other identifying documents.


WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.


JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.


 




 
Borrower:
            Address: 10850 W. Park Place, Suite 1200
ARI Network Services, Inc.
                  Milwaukee, WI 53224         By:  /s/ Brian Dearing       Brian
E. Dearing       Printed Name
Title
         
Date Signed:  
April 15, 2010
 



 
 
7

--------------------------------------------------------------------------------